United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3648
                                   ___________

Karen R. Rosby,                     *
                                    *
           Appellant,               *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Eastern District of Arkansas.
Unum Life Insurance Company of      *
America,                            * [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                             Submitted: August 13, 2010
                                 Filed: August 24, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Karen Rosby appeals the district court’s1 affirmance of Unum Life Insurance
Company of America’s (Unum’s) termination of long-term disability benefits in this
action under the Employment Retirement Income Security Act (ERISA).

     After careful de novo review of the record, we conclude that Unum, the
administrator of Rosby’s employer-based disability plan, did not abuse its discretion


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
in terminating Rosby’s disability benefits because its decision was supported by
substantial evidence that Rosby could perform the material and substantial duties of
her job, as detailed in the district court’s opinion. See Norris v. Citibank, N.A.
Disability Plan (501), 308 F.3d 880, 883-84 (8th Cir. 2002) (appellate standard of
review and applicable standard for reviewing plan administrator’s decision under
ERISA). We also decline to remand based on a Social Security Administration
decision that was not part of the administrative record or binding on Unum, see
Wakkinen v. Unum Life Ins. Co., 531 F.3d 575, 583 (8th Cir. 2008) (examining only
evidence before plan administrator when benefits decision was made); Rutledge v.
Liberty Life Assurance Co., 481 F.3d 655, 660-61 (8th Cir. 2007) (ERISA plan
administrator not bound by Social Security Administration decision), or based on
Rosby’s dissatisfaction with counsel’s assistance, see Glick v. Henderson, 855 F.2d
536, 541 (8th Cir. 1988) (no constitutional or statutory right to effective assistance of
counsel in civil case).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-